IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43535

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 452
                                               )
       Plaintiff-Respondent,                   )   Filed: March 28, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
JUAN CARLOS GOMEZ,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Appeal, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Juan Carlos Gomez pled guilty to statutory rape. Idaho Code § 18-6101(1). The district
court imposed a unified sentence of seven years with one year determinate, but after a period of
retained jurisdiction, suspended the sentence and placed Gomez on supervised probation for a
period of four years. Subsequently, Gomez admitted to violating the terms of the probation, and
on May 27, 2015, the district court consequently revoked probation and ordered execution of the
original sentence. Fifteen days later, on June 11, 2015, Gomez filed an Idaho Criminal Rule 35
motion for a reduction of sentence. The district court denied Gomez’s Rule 35 motion on
August 14, 2015. On August 20, 2015, Gomez filed an appeal. Gomez does not challenge the



                                               1
district court’s denial of the Rule 35 motion, he appeals contending that the district court abused
its discretion by revoking the probation.
       The untimely filing of a Rule 35 motion does not extend the time for filing an appeal
from the order revoking probation. Gomez filed his notice of appeal on August 20, 2015, which
was eighty-five days after the district court entered its order revoking probation. Therefore, the
appeal was not timely filed and the appeal is dismissed.




                                                2